Exhibit 10.3

 

HANGER, INC.

Non-Qualified Stock Option Agreement

 

THIS AGREEMENT (this “Agreement”) is made by and between HANGER, INC., a
Delaware corporation (the “Company”), and the optionee (“Optionee”) identified
on the Company’s online electronic list of persons to whom an option has been
granted by the Company.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to grant to Optionee a non-qualified stock option
under the Company’s 2016 Omnibus Incentive Plan (the “Plan”) to purchase shares
of the Company’s common stock, par value $.01 per share (the “Common Stock”), in
consideration for Optionee’s service to the Company.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, do agree as
follows:

 

1.                                      Grant of Option.  Subject to the terms
and conditions of this Agreement and the Plan, the Company hereby grants to
Optionee the right and option to purchase from the Company all or part of the
number of shares of Common Stock as set forth on the Company’s online electronic
list as being granted to the Optionee effective as of the date shown on the
Company’s online electronic list as being the date of grant to the Optionee (the
“Grant Date”).  This option is not intended to constitute an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).

 

2.                                      Option Price and Time of Exercise.  The
per-share purchase price at which the shares subject to option hereunder may be
purchased by Optionee pursuant to the exercise of this option shall be the
closing sale price per share of the Common Stock on the New York Stock Exchange
on the date preceding the Grant Date.  Optionee’s right to exercise this option
shall vest as to 25% of the shares of Common Stock underlying the option at the
end of each of the first four years following the Grant Date.  The right to
exercise this option shall be cumulative to the extent not theretofore
exercised.  The right to exercise the option shall in all events expire, except
as provided in Paragraph 5 below, on the day preceding the tenth anniversary of
the Grant Date (the “Grant Expiration Date”).

 

3.                                      Method of Exercise and Payment for
Shares.  This option shall be exercised by the methods set forth in the
instructions relating thereto as contained on the online website from which the
Optionee has received notice as to the grant of this option by the Company to
the Optionee.  No fractional shares of Common Stock shall be issued pursuant to
the grant of this option, but in lieu therefore, the cash value of such fraction
shall be paid.

 

4.                                      Non-transferability.  This option is not
transferable by Optionee except as otherwise provided in Paragraph 5 below, and
during Optionee’s lifetime is exercisable only by Optionee.

 

--------------------------------------------------------------------------------


 

5.                                      Exercise After Death or Termination of
Service to the Company.  In the event Optionee dies before the expiration of
this option, Optionee’s estate, or the person or persons to whom Optionee’s
rights under this option shall pass by will or the laws of descent and
distribution, may exercise this option, to the extent exercisable at the date of
death, at any time within ninety (90) days following Optionee’s death (but in
any event before the Grant Expiration Date).  In the event that the Optionee’s
employment is terminated as a result of the Optionee’s permanent and total
disability (as determined under the terms of the Company’s long term disability
plan), the Optionee may exercise this option, to the extent exercisable on the
date of such termination, at any time within ninety (90) days following such
termination (but in any event before the Grant Expiration Date).  In the event
Optionee ceases to be employed by the Company or an Affiliate by reason of
termination of employment other than for Cause (as defined in the Plan), other
than for permanent or total disability or other than for the voluntary
termination of employment by Optionee, the Optionee may exercise this option, to
the extent exercisable on the date of such termination of employment, at any
time within thirty (30) days following the date of such termination of
employment (but in any event before the Grant Expiration Date).  If Optionee’s
employment is otherwise terminated for Cause or by reason of the voluntary
termination of employment by Optionee, this option shall immediately terminate
on the date of such termination of employment.

 

6.                                      Limitation of Rights.

 

(a)                                 No Right to Continue as an Employee. 
Neither the Plan nor the grant of the option shall constitute or be evidence of
any agreement or understanding, express or implied, that the Optionee has a
right to continue as an employee of the Company or any of its Affiliates for any
period of time, or at any particular rate of compensation.

 

(b)                                 No Stockholder’s Rights for Options.  The
Optionee shall have no rights as a stockholder with respect to the shares
covered by this option until the date of the issuance of a stock certificate
therefor, and no adjustment will be made for any dividends or other rights for
which the record date is prior to the date such certificate is issued.

 

(c)                                  Restrictions on Sales of Shares.  By
accepting the grant of this option, the Optionee agrees not to sell any shares
of Common Stock acquired upon exercise of this option other than as set forth in
the Plan and at a time when applicable laws, Company policies or an agreement
between the Company and its underwriters do not prohibit a sale.

 

7.                                      Taxes.  The Optionee (and not the
Company or any Affiliate) shall be responsible for the Optionee’s federal,
state, local or foreign tax liability and any of the Optionee’s other tax
consequences that may arise as a result of the transactions contemplated by this
Agreement.  The Optionee shall rely solely on the determinations of the
Optionee’s own tax advisors or the Optionee’s own determinations, and not on any
statements or representations by the Company or any of its agents, with regard
to all such tax matters.  To the extent that the receipt, vesting or exercise of
this option, or other event, results in income to the Optionee for federal,
state or local income tax purposes, the Optionee shall deliver to the Company or
its Affiliate at the time the Company or its Affiliate is obligated to withhold
taxes in connection with such receipt, vesting, exercise or other event, as the
case may be, such amount as the

 

--------------------------------------------------------------------------------


 

Company or its Affiliate requires to meet its withholding obligation under
applicable tax laws or regulations, and if the Optionee fails to do so, the
Company shall not be obligated to deliver any shares of Common Stock to the
Optionee and shall have the right and authority to deduct or withhold from other
compensation payable to the Optionee an amount sufficient to satisfy its
withholding obligations.

 

8.                                      Incorporation by Reference.  The terms
of the Plan to the extent not stated herein are expressly incorporated herein by
reference and in the event of any conflict between this Agreement and the Plan,
the terms of the Plan shall govern, control and supersede over the provisions of
this Agreement.  Capitalized terms used in this Agreement and not defined shall
have the meanings given in the Plan.

 

All of the terms and conditions of this Agreement are hereby confirmed,
ratified, approved and accepted by the Company and by the Optionee, who has
accepted this Agreement and its terms pursuant to Optionee’s electronic
submission of Optionee’s confirmation of this Agreement in accordance with the
instructions contained on the online website maintained for the benefit of the
Company for options.

 

--------------------------------------------------------------------------------